[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                             No. 06-15796                ELEVENTH CIRCUIT
                                                             APRIL 16, 2007
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                  D. C. Docket No. 05-01838-CV-TWT-1

INTERBORO PACKAGING CORPORATION,

                                                     Plaintiff-Appellant,

                                  versus

FULTON COUNTY SCHOOLS,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________


                             (April 16, 2007)




Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
        Interboro Packaging Corporation appeals the district court’s grant of

summary judgment to Fulton County Schools in Interboro’s action alleging breach

of contract and fraud. After reviewing the record and the parties’ briefs, we affirm

for the reasons stated in the district court’s well-reasoned order of September 27,

2006.

        AFFIRMED.




                                          2